Exhibit 99.2 Management’s Discussion and Analysis For the three months ended March 31, 2012 New Gold Inc. TABLE OF CONTENTS 1 EXECUTIVE SUMMARY 2 FINANCIAL AND OPERATING HIGHLIGHTS 2 Financial highlights 3 Operating highlights 4 Development and exploration highlights 4 Corporate developments 5 OUTLOOK FOR 2012 7 KEY PERFORMANCE DRIVERS AND MARKET REVIEW 7 Key performance drivers 8 Economic outlook 9 CORPORATE RESPONSIBILITY 10 FINANCIAL AND OPERATING RESULTS 10 Summary of quarterly financial results 13 Review of operating mines 17 DEVELOPMENT AND EXPLORATION REVIEW 19 MINERAL RESERVES AND RESOURCES UPDATE 20 FINANCIAL CONDITION REVIEW 20 Balance sheet review 22 Liquidity and cash flow 23 Commitments 23 Contingencies 24 Contractual obligations 24 Related party transactions 24 Off-balance sheet arrangements 24 Subsequent events 25 Outstanding shares 25 NON-GAAP FINANCIAL PERFORMANCE MEASURES 27 ENTERPRISE RISK MANAGEMENT 27 General risks 28 Financial risk management 32 CRITICAL ACCOUNTING POLICIES, ESTIMATES AND ACCOUNTING CHANGES 32 CONTROLS AND PROCEDURES 33 CAUTIONARY NOTES Management’s Discussion and Analysis For the quarter ended March 31, 2012 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of New Gold Inc. and its subsidiaries (“New Gold” or the “Company”) and including its predecessor entities. This MD&A should be read in conjunction with New Gold’s unaudited consolidated financial statements for the quarters ended March 31, 2012 and 2011 and related notes which are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). This MD&A contains forward-looking statements that are subject to risk factors set out in a cautionary note contained in this MD&A. The reader is cautioned not to place undue reliance on forward-looking statements. All figures are in United States dollars and tabular amounts are in thousands, unless otherwise noted. This MD&A has been prepared as at May 2, 2012. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. EXECUTIVE SUMMARY New Gold is an intermediate gold producer with operating mines in the United States, Mexico and Australia and development projects in Canada and Chile. With a strong financial position and an experienced management team and Board of Directors, the Company has a solid platform to continue to execute New Gold’s growth strategy. During the first quarter of 2012, the Mesquite Mine in the United States (“Mesquite”), the Cerro San Pedro Mine in Mexico (“Cerro San Pedro”) and Peak Gold Mines in Australia (“Peak Gold Mines”) combined to produce 99,274 ounces of gold. Development at the New Afton Project in Canada (“New Afton”) continued to progress with multiple development milestones being met in the first quarter. New Afton remains on track to meet its scheduled June 2012 production start. In addition, New Gold owns 30% of the world-class El Morro Project located in Chile and the exciting Blackwater Project in Canada (“Blackwater”). New Gold’s production costs remain very competitive when compared to the broader gold mining industry and provide the Company with strong margins. In the first quarter of 2012, New Gold achieved total cash costs1 of $543 per ounce of gold sold and an average realized gold price1 of $1,575 per ounce, resulting in a margin1 per ounce of $1,032 . This compares to a margin per ounce of $965 and $996 in the first and fourth quarters of 2011, respectively. New Gold has been able to maintain its costs well below the industry average as the Company also produces silver and copper as by-product metals, which have historically moved in line with some of the input cost pressures faced by the mining industry. New Gold continues to build on its successful portfolio which now consists of three operating mines and three development projects, all located in jurisdictions that are generally considered favourable to mining activities. New Gold’s newest asset is the Blackwater Project located in British Columbia, Canada. The Company looks forward to building upon the established gold resource at Blackwater and further exploring its 900square kilometre land package. 1. We use certain non-GAAP financial performance measures throughout our MD&A. For a detailed description of each of the non-GAAP measures used in this MD&A, please see the discussion under “Non-GAAP Financial Performance Measures” of this MD&A. 1 FINANCIAL AND OPERATING HIGHLIGHTS As at and for the three months ended March 31 (in thousands of U.S. dollars, except where noted) Operating Information: Gold (ounces): Produced Sold Silver (ounces): Produced Sold Copper (thousands of pounds): Produced Sold Average realized price (1): Gold ($/ounce) Silver ($/ounce) Copper ($/pound) Total cash costs per gold ounce sold (1)(2)(3) Average realized margin (1) ($/ounce) Financial Information (4): Revenues Earnings from mine operations Net earnings from continuing operations Net earnings Adjusted net earnings(1) Cash generated from operations Net cash generated from continuing operations Capital expenditures Share Data: Earnings per share from continuing operations: Basic Diluted Adjusted net earnings per basic share (1) Share price (TSX - Canadian dollars) Outstanding shares (basic) (millions) 1. We use certain non-GAAP financial performance measures throughout our MD&A. Total cash costs per gold ounce sold, average realized price, average realized margin, operating margin, adjusted net earnings and adjusted net earnings per share are non-GAAP financial performance measures with no standard meaning under IFRS. For further information and a detailed reconciliation, please refer to the “Non-GAAP Financial Performance Measures” section of this MD&A. 2. The calculation of total cash costs per gold ounce sold is net of by-product silver and copper revenues. If silver and copper revenues were treated as co-products, co-product total cash costs for the three months ended March 31, 2012 would be $669 per ounce of gold (2011 - $536), $13.90 per ounce silver (2011 - $13.29); and $2.27 per pound of copper (2011 - $2.31). 3. The 2010 comparative cash costs per ounce have been adjusted to be consistent with the 2012 and 2011 methodology which capitalizes significant property, plant and equipment components in accordance with IFRS. 4. The 2011 and 2010 figures are presented for comparative purposes only. Results for 2010 have been restated to comply with IFRS which was adopted January 1, 2010. The 2010 comparatives include results for the Amapari Mine which was presented as a discontinued operation for financial reporting purposes. FINANCIAL HIGHLIGHTS •Revenues were $168.8 million for the first quarter of 2012, consistent with $171.2 million in the same prior year period. Although the average realized price of gold increased from $1,317 to $1,575 per ounce, the increase in revenues from higher realized prices was offset by lower metal sales.While New Gold mined more ore in the first quarter of 2012, all three operating sites were mining in higher grade cycles in the first quarter of 2011 compared to 2012. •Earnings from mine operations was $77.7 million for the first quarter of 2012 compared to $80.5 million in the same prior year period. The decrease in earnings from mine operations is attributed primarily to the lower grade cycle at the operating sites the first quarter of 2012 compared to 2011. 2 •Net earnings from continuing operations for the quarter were $33.5 million or $0.07 per basic share, compared to $24.7 million or $0.06 per basic share in the same period in 2011. While earnings from mine operations was relatively consistent, the Company recognized other non-operating losses of $12.1 million in 2012 compared to $24.4 million in 2011. A key contributor to this was the fair value change of share purchase warrants and convertible debt which generated a loss of $4.9 million in 2012 compared to a loss of $24.4 million in the prior year. •Adjusted net earnings from continuing operations for the first quarter of 2012 were $44.2 million or $0.10 per basic share, compared to $47.9 million or $0.12 per basic share in the prior year period. When adjusted for other gains and losses, net earnings increased from the prior year. •Cash generated from operations, excluding income taxes paid, increased by 8%to $66.1 million from $61.0 million in 2011. The increase in cash flow was caused by more favourable working capital movements in first quarter of 2012 compared to 2011. •Net cash generated from operations, including income taxes paid, was $36.7 million for the quarter compared to $49.8 million in 2011. Income taxes paid in the first quarter of 2012 were $29.4 million compared to $11.2million in the same period in 2011. A key factor contributing to this increase is that a final payment relating to the 2011 tax year of $7.1 million was made in the first quarter of 2012, whereas the similar payment in the prior year was not made until the second quarter of 2011.Additionally, withholding tax of $4.6 million was paid in relation to repatriation of cash from the Mesquite operations.This cash tax was not incurred in prior year as similar repatriations were not done in 2011. •Cash and cash equivalents totalled $235.7million at March 31, 2012 compared to $309.4 million at December 31, 2011. •Subsequent to quarter-end, New Gold closed a $300 million 7.0% senior notes offering. OPERATING HIGHLIGHTS •Gold production was 99,274 ounces in the first quarter of 2012 compared to 107,622 ounces in the same prior year period.Production in the first quarter of 2011 represented a generally high grade cycle for the operating mines, whereas 2012 is more reflective of reserve grade. 3 •Gold sales were 93,676ounces during the first quarter of 2012 compared to 104,211ounces in the same prior year period.The difference is caused by the lower production levels compared to the first quarter of 2011. •Total cash costs per ounce sold, net of by-product sales, were $543 per ounce for the first quarter of 2012 compared to $352 per ounce in the same period in 2011. The by-product volume credit was impacted with respect to both silver and copper sales. Silver sales were lower quarter over quarter due to the grade impact at Cerro San Pedro.Copper sales were substantially impacted by an inventory build-up at Peak Gold Mines. The Company anticipated this increase in concentrate inventory as the Peak Gold Mines transitioned to a new counterparty as part of a revised offtake agreement entered into early in 2012. The current inventory build-up is expected to reverse itself in future quarters resulting in lower cash costs going forward. Operating costs were also impacted by fluctuations in foreign exchange rates and rising input costs. •Average realized margin for the first quarter of 2012 was $1,032 per ounce, up 7% from the prior period average realized margin of $965 per ounce. The average realized price per gold ounce increased from $1,317 in the first quarter of 2011 to $1,575 in the first quarter of 2012.This increase offset the higher cash cost per ounce sold. DEVELOPMENT AND EXPLORATION HIGHLIGHTS •At the New Afton Project, nine drawbells were completed during the quarter, for a total of 17 drawbells completed to date. Caving is progressing as anticipated. With drawbells being added at a targeted rate of three to four per month and the underground conveyor system now bringing ore to surface, the ore stockpile is expected to steadily grow to approximately 900,000 tonnes, or the equivalent of three months’ production, at the time of the mill start-up in June 2012. •New Afton remains on schedule for a June 2012 production start with commercial production beginning in August 2012. The Company met each of its monthly targets for continued drawbell development: increases in the underground mining rate, the build-up of surface ore stockpile and percentage completion of the mill building. Once in full production, the 11,000 tonne per day underground block cave mine, and concentrator is expected to produce an annual estimated average of 85,000 ounces of gold and 75 million pounds of copper at low operating costs. •Updated National Instrument 43-101 compliant mineral resource estimate for the Blackwater Project in central British Columbia was announced, reflecting anIndicated gold Resource of 174 million tonnes at an average grade of 0.98 grams per tonne containing 5.5 million ounces of gold at a 0.4 gram per tonne cut-off grade, and an Inferred gold resource of 92 million tonnes at an average grade of 0.78 grams per tonne containing 2.3 million ounces of gold at a 0.4 gram per tonne cut-off grade. •At the Blackwater Project, exploration activity continues to accelerate with the completion of 112 holes totalling 44,334 metres in the first three months of the year. In March, New Gold received a Multi-Year Area Based (“MYAB”) exploration permit enabling the Company to expand its drill grid in the Blackwater area. There are currently 10 drills active at site. Four to six additional drills will be added in May which will further increase the drilling rate at Blackwater. •At the El Morro Project, New Gold’s 70% partner, Goldcorp Inc. (“Goldcorp”) continued to advance road construction and continued work on detailed engineering, negotiation of power contracts and condemnation drilling to establish optional locations for site infrastructure. CORPORATE DEVELOPMENTS An important aspect of New Gold’s business strategy is the pursuit of disciplined growth through mergers and acquisitions. The Company came together through two accretive business combinations in mid-2008 and mid-2009, respectively. Since the middle of 2009, New Gold has been successful in enhancing the value of its portfolio of assets, while also continuously looking for compelling external growth opportunities. The Company’s focus is primarily on adding assets in the jurisdictions where it already has an established presence and where the asset has the potential to provide New Gold shareholders with meaningful gold production, cash flow and exploration potential, all while ensuring that any potential acquisition is accretive on key metrics. In short, New Gold strives to pursue corporate development initiatives that will leave the Company and its shareholders in a fundamentally stronger position than it is today. The mid-2011 acquisition of Richfield Ventures Corp. met all of New Gold’s key criteria. The Blackwater Project is located in central British Columbia, Canada, a province that New Gold knows well from the development of its New Afton Project, has a significant and growing gold mineral resource and has the potential to become a flagship property for the Company. Importantly, despite all of these positive characteristics, New Gold was able to complete the acquisition at an attractive price by acting before the broader market became fully aware of the opportunity and thus was able to minimize the dilution to New Gold shareholders. The subsequent acquisitions of Silver Quest Resources Ltd. and Geo Minerals Ltd. were completed in late 2011 and further solidified New Gold’s presence in the emerging Blackwater area. 4 Acquisition of Auro Properties from Gold Reach Resources Ltd. On March 22, 2012, New Gold completed the acquisition of Gold Reach Resources' Auro properties for a cash consideration of C$6 million and a 2% net smelter return royalty on the properties. Through the acquisition of the Auro properties, New Gold added 223 square kilometres of land to the southeast of the current Blackwater mineral resource. The Blackwater Project Through the acquisitions of Richfield, Silver Quest, Geo Minerals and Gold Reach's Auro properties, New Gold now owns mineral claims covering approximately 900 square kilometres of land in the area surrounding the Blackwater Project which today hosts a gold mineral resource of 5.5 and 2.3 million ounces of Indicated and Inferred Mineral Resources, respectively. Looking ahead to the remainder of 2012, activity at Blackwater should continue rapidly and will include: increased drill programs and additional resource updates, further camp and infrastructure upgrades, the completion of a preliminary economic assessment (“PEA”) and the filing of the project description to initiate the environmental assessment process. For a detailed discussion on the Blackwater Project, please see the discussion under the “Development and Exploration Review” section of this MD&A. OUTLOOK FOR 2012 New Gold is pleased to confirm its guidance for 2012 as follows: 2 Gold Silver Copper Total cash costs (thousands of ounces) (thousands of ounces) (millions of pounds) (per ounce/pound) Mesquite 140-150
